UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MAPLE TREE KIDS, INC. (Exact name of registrant as specified in its charter) Nevada 333-192093 46-3424568 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 119 Rockland Center, Suite 75 Nanuet, NY (Address of principal executive offices) (Zip Code) 845-548-0888 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x As of April 23, 2014 there were 7,000,000 shares of company common stock issued and outstanding. MAPLE TREE KIDS, INC. Quarterly Report on Form 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Cautionary Note Regarding Forward-Looking Statements Item 1. Financial Statements (unaudited) 4 Condensed Balance Sheets as of March 31, 2014 and December 31, 2013 (unaudited) 4 Condensed Statements of Operations for three months ended March 31, 2014 and 2013, and for the Period Since Inception (August 12, 2005) to March 31, 2014 (unaudited) 5 Condensed Statements of Cash Flows for three months ended March 31, 2014 and 2013, and for the Period Since Inception (August 12, 2005) to March 31, 2014 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition of and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 2 Special Note Regarding Forward Looking Statements In addition to historical information, this Annual Report on Form 10-K contains forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward-looking statements. We cannot give any guarantee that the plans, intentions or expectations described in the forward looking statements will be achieved. All forward-looking statements involve significant risks and uncertainties, and actual results may differ materially from those discussed in the forward-looking statements as a result of various factors, including those factors described in the below Risk Factors” section of our Annual Report that was filed with the Securities & Exchange Commission on March 14, 2014. Readers should carefully review such risk factors as well as factors described in other documents that we file from time to time with the Securities and Exchange Commission. In some cases, you can identify forward-looking statements by terminology such as “guidance,” “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended,” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other “forward-looking” information. There may be events in the future that we are not able to accurately predict or control. You should be aware that the occurrence of any of the events described in our risk factors and other disclosures could substantially harm our business, results of operations and financial condition, and that upon the occurrence of any of these events, the trading price of our securities could decline. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements include, without limitation: · our goals and strategies; · our future business development, financial condition and results of operations; · our ability to continue to receive orders from our major customer; · our expectations regarding demand for our products; · our ability to diversify our product base · our ability to diversify our mediums of distribution of our products · our ability to identify and acquire new customers · our ability to effectively advertise and promote our products; and · general economic and business conditions in the United States. Readers are cautioned not to place undue reliance on our forward-looking statements, which reflect management’s opinions only as of the date thereof. We undertake no obligation to revise or publicly release the results of any revision of our forward-looking statements, except as required by law. 3 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Total current assets Website, net – – Total Assets $ $ LIABILITIES AND STOCKHOLDER’S EQUITY (DEFICIT) Current liabilities: Accrued liabilities Loan from shareholder - Total current liabilities Stockholder’s equity: Preferred stock, $0.001 par value, 50,000,000 authorized, 0 shares outstanding at March 31, 2014 and December 31, 2013 – – Common stock, $0.001 par value, 450,000,000 authorized, 7,000,000 shares issued and outstanding at March 31, 2014 and December 31, 2013 Additional paid-in capital ) ) Accumulated retained earnings during the development stage Total Stockholder’s Equity (Deficit) ) Total Liabilities and Stockholder’s Equity (Deficit) $ $ The accompanying notes are an integral part of these interim condensed financial statements. 4 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the period August 12, 2005 Three Months ended Three Months ended (inception) through March 31, March 31, March 31, Sales $ $ $ Cost of sales Gross margin Operating Expenses: Selling, general and administrative expenses Net operating (loss) income ) ) Income tax expense - - - Net (loss) income $ ) $ ) $ Net Loss Per Common Share, Basic and diluted $ ) $ ) Weighted Average Number of shares outstanding The accompanying notes are an integral part of these interim condensed financial statements. 5 MAPLE TREE KIDS, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For The Three Months Ended August 12, 2005 (inception) through March 31, March 31, Cash flows from operating activities: Net (loss) income $ ) $ ) $ Changes in Assets and Liabilities: Increase (decrease) in accrued liabilities ) 58 Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: – – – Cash flows from financing activities: Proceeds from sale of common stock – – Proceeds from shareholder loan – Shareholder contributions (distributions) – – ) Net cash flows (used in) provided by financing activities – ) Net increase (decrease) in cash ) ) Cash, beginning of period – Cash, end of period $ $ $ Supplemental disclosures of cash flow information: Cash paid during development stage for interest $ – $ – $ – Cash paid during development stage for income taxes $ – $ – $ – Supplemental schedule of non-cash activity: Conversion of shareholder advances to equity $ – $ – $ Common Stock issued in the plan of merger with Maple Tree Kids LLC $ – $ – $ The accompanying notes are an integral part of these interim condensed financial statements. 6 MAPLE TREE KIDS, INC. (A Development Stage Company) Notes to Condensed Financial Statements March 31, 2014 (Unaudited) Note 1 – Presentation, Description of the Development Stage Business, Merger and Going Concern Presentation The interim condensed financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures made are adequate to provide for fair presentation and a reasonable understanding of the information presented. The Interim Condensed Financial Statements and Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this Form 10-Q should be read in conjunction with the financial statements and the related notes, as well as Management’s Discussion and Analysis of Financial Condition and Results of Operations, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, previously filed with the SEC. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of financial position as of March 31, 2014 and December 31, 2013, results of operations for the three months ended March 31, 2014 and 2013 and from inception to March 31, 2014, and cash flows for the three months ended March 31, 2014 and 2013 and from inception to March 31, 2014, as applicable, have been made. The results of operations for the three months ended March 31, 2014 are not necessarily indicative of the operating results for the full fiscal year or any future periods. The accounting policies followed by the Company are set forth in Note 2 to the Company’s financial statements included in its Annual Report on Form 10-K for the year ended December 31, 2013, which is incorporated herein by reference. Specific reference is made to that report for a description of the Company’s securities and the notes to financial statements. Description Maple Tree Kids Inc. (“the Company”) was incorporated on August 14, 2013 in the State of Nevada. At the time of our incorporation, our president and sole stockholder subscribed for and purchased 1,000,000 shares of our common stock at a purchase price of $0.001 per share for an aggregate purchase price of $1,000. The Company is a retail distribution company selling all of its products over the internet in the United States, operating in the infant and toddler products business market. The Company’s products consist of personalized infant and toddler clothing, toys, towels, wash clothes, bibs, disposable products, blankets, baby wraps and slings, wet bags and other accessories. Predecessor Business - Maple Tree Kids LLC: Maple Tree Kids LLC a Vermont Limited Liability Company was formed on August 12, 2005 under State of Vermont statutes. Under the terms of the LLC Operating Agreement (“operating agreement”), the term of the Company expires on certain events of dissolution. The Company had one member who owned 100% of Maple Tree Kids LLC. Sale of Member’s LLC Interest: On August 16, 2013, the former single member of Maple Tree Kids LLC sold 100% of her interest in the Company to our president and sole stockholder for $8,800. All cash, inventory and equipment were distributed to the prior member at the closing and the URL websites, customer list and vendor list were retained by the Company and the new sole member. The prior member assumed all liabilities of the Company at closing. 7 Merger Agreement On September 26, 2013 the Company, pursuant to an agreement and plan of merger, merged into Maple Tree Kids, Inc, a Nevada corporation and ceased to exist as a Vermont LLC as of the date of this merger. Our principal shareholder, who was the sole member of Maple Tree Kids LLC at the time of the merger, received 1 million shares of Maple Tree Kids, Inc. pursuant to the plan of merger, resulting in her owning a total of 2 million shares of Maple Tree Kids, Inc after the merger and continuing to be the sole shareholder of Maple Tree Kids, Inc. Maple Tree Kids, Inc. had assets consisting of cash of $1,000 and stockholder’s equity of $1,000 with no revenue or expenses incurred since its date of incorporation to the time of this merger. Financial Reporting – Reorganization For financial reporting purposes, this merger transaction was recorded as a reorganization of Maple Tree Kids LLC whereby Maple Tree Kids LLC is deemed to be the continuing, surviving entity for accounting purposes, but through this merger, has deemed to have adopted the capital structure and now operates under the name of Maple Tree Kids, Inc., who became the surviving entity for legal purposes. Accordingly, all references to the former member’s initial capital contribution in Maple Tree Kids LLC been restated to reflect the equivalent number of Maple Tree Kids, Inc. common shares outstanding at the merger date and subsequent capital contributions and capital withdrawals from Maple Tree Kids LLC have been recorded as changes to additional paid-in capital. In other words, the $3,075 of the initial capital contribution made to Maple Tree Kids LLC by the former member of the LLC at August 12, 2005 (date of inception of Maple Tree Kids LLC) has been restated to 2,000,000 common shares outstanding at the par value of $.001 or $2,000 and the remaining $1,075 capital contributed recorded as additional paid-in capital, as of August 12, 2005. Subsequent member capital contributions and withdrawals made from member’s equity have been recorded as increases and decreases to additional paid-in capital. The Company is a development stage entity and its business activities are focused on developing a market for selling personalized children products and rebranding its name to “Maple Tree Kids”, for selling these personalized baby and toddler products and other products to customers through its new website that is currently under construction, mapletreekids.com. Its development stage activities include working with new vendors to bring to market more personalized baby products. The Company will be attracting customers to its websites by viral marketing, including placing advertisements and offering promotions on various baby weblogs or “blogs”, online journals that are updated frequently and postings to other online communities. There can be no assurance that the Company will be successful in distributing personalized baby products through its Maple Tree Kids website into the retail market. Sales of the Company’s products are made to retail consumers. The Company buys all of its products from various manufacturers located in the United States and all products are marketed and sold under these manufacturers’ trademarks. The Company presently sells all of its products over the internet through its two websites, polkadotpatchkids.com and www.sunshinepolkadots.com. The Company’s product sales into the infant and toddler retail market are subject to numerous contingencies, some of which are beyond management’s control. These contingencies include general and regional economic conditions, prices for the Company’s products, competition, and changes in regulation, various additional political, economic, and other uncertainties. Going Concern From August 12, 2005 (inception) through March 31, 2014, the Company has generated $753,521 in cumulative revenues and has incurred a cumulative net income during that same period of $55,816. The Company generated a loss for the three month period ended March 31, 2014 of $7,527 and expects to generate losses in the near future, due to an anticipated increase in its general and administrative expenses due to the above mentioned development stage activities and not having sufficient cash to fund its operations. Therefore there is no assurance that future operations will result in any profit. If the Company cannot generate sufficient revenues to operate profitably, the Company may need to cease its operations. If the business operations expand, operating expenses will increase and the profit margins may not be able to cover this increase, and as a result the Company may not be able to develop into a profitable business in the future. 8 Management’s plans for the Company include raising additional capital through either debt or equity issuances. The Company has on file a Registration Statement with the SEC to raise additional equity funds through a public offering. Management estimates the minimum amount of additional funding necessary to enable the Company to carry out its intended business plan and remain viable for at least the twelve months following the date of the financial statements is approximately $100,000. However, no assurance can be given that management will be successful in its efforts. The failure to achieve these plans will have a material adverse effect on the Company’s financial position, results of operations, and ability to continue as a going concern. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Note 2– Summary of Significant Accounting Policies Fiscal Year: The Company's fiscal year ends December 31. Cash and Cash equivalents:We classify all highly liquid investments with stated maturities of three months or less from date of purchase as cash equivalents and all highly liquid investments with stated maturities of greater than three months as marketable securities. Use of Estimates:The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheets and the reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. There were no significant estimates at March 31, 2014 and December 31, 2013. Fair Value of Financial Instruments: The book values of cash, prepaid expenses, and accounts payable approximate their respective fair values due to the short-term nature of these instruments. The fair value hierarchy under GAAP distinguishes between assumptions based on market data (observable inputs) and an entity’s own assumptions (unobservable inputs). The hierarchy consists of three levels: ● Level one— Quoted market prices in active markets for identical assets or liabilities; ● Level two— Inputs other than level one inputs that are either directly or indirectly observable;and ● Level three— Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. Determining which category an asset or liability falls within the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter. Segments and Related Information: The Company operates primarily in one principal business segment, infant and toddler products. Amortization of Website: The accompanying balance sheet reflects our websites at cost less accumulated amortization. The estimated useful life is 5 years and these websites were developed in 2005 and amortized using the straight line method over its useful life. Our websites are www.polkadotpatch.com and www.sunshinepolkadots.com.The cost and accumulated amortization of the websites for the years ended March 31, 2014 and December 31, 2013 were both $5,435 as these websites were fully amortized at March 31, 2014 and December 31, 2013. Revenue Recognition: Sales to consumers are recorded when the price is fixed or determinable and goods are shipped to the customers. Sales are reported net of allowances for estimated returns and allowances in the accompanying statements of income. Allowances for returns are estimated based on historical customer return rates. Customers pre-pay for orders through our website with their credit cards prior to the shipment of the goods, which takes place within a few days after the order is placed. The Company presently does not carry inventory and all orders are drop-shipped by our vendors and shipped directly by them to our customers. 9 The Company evaluates the criteria outlined in FASB ASC Subtopic 605-45, Revenue Recognition—Principal Agent Considerations, in determining whether it is appropriate to record the gross amount of product sales and related costs or the net amount earned as commissions. Generally, when the Company is primarily obligated in a transaction, is subject to inventory risk, has latitude in establishing prices and selecting suppliers, or has several but not all of these indicators, revenue is recorded gross. If the Company is not primarily obligated and amounts earned are determined using a fixed percentage, a fixed-payment schedule, or a combination of the two, the Company generally records the net amounts as commissions earned. The Company records revenue as a principal pursuant to above mentioned factors establishing that the revenue be recorded as a principal. Allowances Against Accounts Receivable:The Company did not have any accounts receivable at March 31, 2014 and December 31, 2013. The Company will record allowances against accounts receivable based upon contractually agreed-upon deductions for items such as customer returns. These deductions are recorded throughout the year commensurate with sales activity and historical product returns. All such allowances are recorded as direct offsets to sales. The Company gives all its customers a 14 day product return policy on all sales; the allowances are reduced to reflect such payments or credits issued against the customer’s account balance. After 14 days there are no returns but the Company may issue an optional store credit to the customer for up to 25% of the sale amount. There are no returns for sales of products that are personalized for its customers. The Company analyzes the components of the allowances for customer deductions monthly and adjusts the allowances to the appropriate levels. There was approximately $0 of total product returns for the three months ended March 31, 2014. There was no sales returns allowance recorded at March 31, 2014 and December 31, 2013. The historical sales return rate for the Company in relation to its total sales have not been significant. Income Taxes: Income taxes are accounted for under the asset and liability method in accordance with United States generally accepted accounting principles. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial carrying amounts of existing assets and liabilities and their respective tax bases as well as operating loss and tax credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Deferred tax assets are reduced by a valuation allowance to the extent that the recoverability of the asset is unlikely to be recognized. We did not provide any current or deferred income tax provision or benefit for any periods presented to date because we have continued to experience a net operating loss since inception and therefore provide a 100% valuation allowance against all of our deferred tax assets. The Company adopted the FASB ASC accounting guidance for recognizing and measuring uncertain tax positions, as defined in the FASB ASC Topic “Income Taxes”. This guidance prescribes a threshold condition that a tax position must meet for any of the benefits of the uncertain tax position to be recognized in the financial statements. This guidance also provides accounting guidance on derecognizing, classification and disclosure of these uncertain tax positions. The Company recognizes interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. The Company has not recognized any interest and penalties in 2014 or 2013. Earnings Per Share: Basic and diluted earnings per share are computed based on the weighted-average common shares and common share equivalents outstanding during the period. The merger with Maple Tree Kids LLC took place on September 26, 2013 and prior periods have been restated to reflect the change in the capitalization of the Company at the merger date. Advertising Costs: Advertising costs are expensed as incurred. Advertising costs for the three months ended March 31, 2014 and 2013 were $0 and $150 respectively and $63,971 from the period August 12, 2005 (date of inception) to March 31, 2014. These expenses are recorded under selling expenses. Shipping and Handling Fees Charged to Customers and Reported as Revenue: Shipping and handling fees billed to customers are classified on the Statements of Income under the caption selling, general and administrative expenses. Shipping and handling costs were $0 and $172 for the three months ended March 31, 2014 and 2013, respectively and approximately $23,743 from August 12, 2005 (date of inception) to March 31, 2014. 10 Gift Cards: The Company will collect the proceeds from gift cards issued and record a liability for the full amount sold. This liability will be reduced when the Company honors redemptions of the gift cards as a form of tender. As a result, the Company will maintain a liability equivalent to 100% of the proceeds from unredeemed gift cards, less estimated unredeemed gift cards. For the three months ended March 31, 2014 and 2013 and from the period August 12, 2005 (inception) to March 31, 2014, there were no significant gift cards sales, therefore the “unredeemed gift certificates” liability was $0 at March 31, 2014 and December 31, 2013. In recognizing the unredeemed gift card income above, the Company considered the guidance under ASC 405-20-40, Liabilities-Extinguishments of Liabilities-Derecognition paragraph 40-1 that states “A debtor shall derecognize a liability if and only if it has been extinguished. A liability under this standard has been extinguished if either of the following conditions is met: (a) the debtor pays the creditor and is relieved of its obligation for the liability or (b) the debtor is legally released from being the primary obligor under the liability either judicially or by the creditor.” The recognition of unredeemed gift card income is not expected to be material in future reporting periods. If we have future sales of gift cards, we will review historical gift card redemption information at each reporting period to assess the continued appropriateness of the gift card breakage rates and pattern of redemption. Contingencies: Certain conditions may exist which may result in a loss to the Company, but which will only be resolved when one or more future events occur or fail to occur. The Company’s management and its legal counsel assess such contingent liabilities, and such assessment inherently involves an exercise of judgment. In assessing loss contingencies related to legal proceedings that are pending against the Company, or unasserted claims that may result in such proceedings, the Company’s legal counsel evaluates the perceived merits of any legal proceedings or unasserted claims as well as the perceived merits of the amount of relief sought or expected to be sought therein. If the assessment of a contingency indicates that it is probable that a material loss has been incurred and the amount of the liability can be estimated, the estimated liability would be accrued in the Company’s financial statements. If the assessment indicates that a potentially material loss contingency is not probable but is reasonably possible, or is probable but cannot be estimated, the nature of the contingent liability, together with an estimate of the range of possible loss if determinable and material, would be disclosed. Loss contingencies considered remote are generally not disclosed unless they arise from guarantees, in which case the guarantees would be disclosed. Recently-Issued Accounting Standards: Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. Note 3– Major Customer The Company has one major customer, which represents approximately 80% of total sales for the three months ended March 31, 2014 and 2013, respectively. Note 4 – Loan from Shareholder The loan is non-interest bearing, unsecured and payable on demand. The shareholder is also the President, Principal Accounting Officer, Secretary and Sole Director of the Company at March 31, 2014. The balance due at March 31, 2014 was $5,000. 11 Item 2. Management’s Discussion and Analysis of Financial Conditions of Operations. The following management’s discussion and analysis should be read in conjunction with our financial statements and the notes thereto and the other financial information appearing elsewhere in this report. In addition to historical information, the following discussion contains certain forward-looking information. See “Special Note Regarding Forward Looking Statements” above for certain information concerning those forward looking statements. Overview We are a web-based retailer of clothing, accessories and other personalized gifts for children. We currently sell our products through our website www.polkadotpatch.com. We do not have any stores or outlets. We are in the process of rebranding our business under the name Maple Tree Kids. We are devoting a substantial amount of our efforts promoting our personalized children products, creating a new logo, marketing and sales collateral, and creating a new website, www.mapletreekids.com and as a result of these corporate development efforts, we are considered a development stage company. We acquire our products from 35 wholesale vendors all located in the United States who will also drop-ship the inventory we purchase from them to our customers. We do not manufacture any of our own products. We have not entered into any formal supply agreements with these vendors. We are required to pay in full for products purchased from these vendors upon delivery. If the prices charged by these vendors increase and we are not able to pass on the increased price to our customers, then our margins will be reduced and this will affect our potential for future profitability. Principal Factors Affecting our Financial Performance. Our operating results are primarily affected by the following factors: · Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next 12 months. · Our ability to achieve and maintain profitability and positive cash flow is dependent upon: · Our ability to develop and continually update our websites; · Our ability to procure and maintain on commercially reasonable terms relationships with third parties from whom we acquire inventory; · Our ability to identify and pursue mediums through which we will be able to market our products; · Our ability to attract new customers to our websites who are interested in purchasing our products; and · Our ability to manage our costs and maintain low overhead. 12 · Based upon current plans, we expect to incur operating losses in future periods because we will continue to be in the development stage developing our Maple Tree Kids website to sell personalized children products that will be located at www.mapletreekids.com and will be incurring expenses and not generating significant revenues. · We are dependent upon our relationship with our major customer. This customer accounted for approximately 80%, of our total revenues for the three months ended March 31, 2014 and 2013. This major customer is not contractually obligated to purchase any minimum amount of products from us and can discontinue buying products from us at any time. If we fail to maintain this relationship, our sales will be significantly diminished. Any change in the terms of our sales to our major customer could have a material impact on our financial position and results of operations. · Our sales are dependent on our ability to attract retail customers to our website on cost-effective terms. Our strategy to attract customers to our website includes viral marketing, the practice of placing advertisements and offering giveaways on various highly rated baby weblogs or "blogs", online journals that are updated frequently and available to the public, postings on online communities such as Facebook, MySpace, Yahoo!(R) Groups and amateur websites such as YouTube.com, and other methods of getting Internet users to refer others to our website by e-mail or word of mouth; search engine optimization, marketing our website via search engines by purchasing sponsored placement in search results; and entering into affiliate marketing relationships with website providers to increase our access to Internet consumers. We expect to rely on word of mouth marketing as the primary source of traffic to our website, with search engine optimization and affiliate marketing as secondary sources. Results of Operations for the Three ended March 31, 2014 and March 31, 2013 the period August 12, 2005 (inception date) to March 31, 2014. Revenues We generated revenues of $1,687 for the three months ended March 31, 2014 and $5,127 for the three months ended March 31, 2013 and was a cumulative amount of $753,521 for the period from our inception on August 12, 2005 to March 31, 2014. This decrease in revenue in 2014 is due to a decrease in the volume of items sold through our current website. Our ability to generate a significant level of revenues, however, is very uncertain. We continue to be a development stage company since we are devoting substantially all of our efforts to rebranding our company under the name Maple Tree Kids to sell more personalized children products to the market and creating related marketing and sales collateral, a new logo and new website among other things. Cost of Sales Our cost of sales was $1,095 for the three months ended March 31, 2014 and $3,186 for the three months ended March 31, 2013 and was a cumulative amount of $469,548 from the date of our inception on August 12, 2005 to March 31, 2014. The decrease in the cost of sales for 2014 was due to our decrease in revenue in 2014 as we sold our merchandise to fewer retail customers in 2014. Gross Profit We generated gross profit of $592 for the three months ended March 31, 2014 and $1,941 for the three months ended March 31, 2013 and a cumulative amount of $283,973 for the period from the date of our inception on August 12, 2005 to March 31, 2014. The decrease in the gross profit percentage from 38% in 2013 to 35% in 2014 was due a decrease in our selling prices to our major customer in 2014. Our operating expenses were $8,119 for the three months ended March 31, 2014 and $2,369 for the three months ended March 31, 2013 and a cumulative amount of $228,157 for the period from the date of our inception on August 12, 2005 to March 31, 2014. The increase in our operating expenses in 2014 was due to an increase in our fees for professional services of approximately $5,900. This increase was offset by a decrease in our marketing and promotion and other administrative expenses of approximately $150. 13 Net Income (Loss) Our net income (loss) for the three months ended March 31, 2014 was $(7,527) and was $(428) for the three months ended March 31, 2013 and a cumulative amount of $55,816 for the period from the date of our inception on August 12, 2005 to March 31, 2014. The decrease in net income in 2014 was due to the reasons stated above. Impact of Potential Loss of our Major Customer on our Liquidity Currently sales to our major customer constitute approximately 80% of our total revenue. Any substantial decrease in selling our products to them will substantially affect our operating results and liquidity. Although we currently have a satisfactory relationship with our major customer, if they were to terminate their relationship or stop ordering products from us, these events would currently result in a loss of substantially all of our revenue which would have a material impact on the liquidity of our Company. It is uncertain how long our major customer will continue to order products from us as we do not have any assurances from them as to how long they will continue ordering products from us. We do not have an exclusive agreement with them for selling our type of products to them. In the event that the Company is not able to retain our major customer or obtain new customers, we will incur increased operating losses and we will need to raise additional capital to maintain our current operations or cease operations. We presently are seeking to increase our web-based sales by attracting new customers to our websites. We are not presently negotiating any agreements with any new major customers. Liquidity and Capital Resources As of March 31, 2014, we had cash of $775, total assets of $775 and negative working capital of $4,626 compared to $4,484 in cash, $4,484 in total assets and $2,901 in working capital as of December 31, 2013. The following table provides detailed information about our net cash flow for all financial statement periods presented in this Report: Cash Flow August 12, 2005 (inception) through March 31, March 31, Net cash (used in) operating activities $ ) ) Net cash (used in) investing activities $ - - - Net cash (used in) provided by financing activities $ - ) Net cash inflow (outflow) $ 14 Operating Activities Cash used in operating activities in the three months ended March 31, 2014 consisted of net loss as well as the effect of changes in working capital. Cash used in operating activities in the three months ended March 31, 2014 was $8,709, which consisted of a net loss of $7,527 and a decrease in working capital of $1,182. The decrease in working capital was due to a decrease in accrued liabilities of $1,182. Cash used in operating activities in the three months ended March 31, 2013 consisted of net loss as well as the effect of changes in working capital. Cash used in operating activities in the three months ended March 31, 2013 was $370, which consisted of a net loss of $428 and cash provided by working capital of $58. The cash provided by working capital was due to an increase in accrued liabilities of $58. Cash used in operating activities from August 12, 2005 (inception) to March 31, 2014 consisted of net income as well as the effect of changes in working capital. Cumulative cash provided by operating activities was $56,217, which consisted of a net income of $55,816 and cash provided by working capital of $401. The cash provided by working capital consisted of an increase in accrued liabilities. Investing Activities During the three months ended March 31, 2014 and 2013 we had no investing activities. We had no investing activities from August 12, 2005 (inception) to March 31, 2014. Financing Activities During the three months ended March 31, 2014, we had net cash provided by financing activities of $5,000 as compared to net cash flows provided by financing activities of $0 for the three months ended March 31, 2013 an increase of $5,000. This increase in cash provided by financing activities is due to an increase in shareholder loan payable of $5,000. We have net used in financing activities of $55,442 for the period August 12, 2005 (inception date) to March 31, 2014. During the year ended December 31, 2014, our total cash requirements may exceed our cash balances. Currently, we do not have sufficient cash in our bank accounts to cover our estimated expenses for the next 12 months. Our current average monthly negative cash flow is approximately $2,000 per month. Based on our current cash position at March 31, 2014 we do not have enough cash on hand to fund our current operations. We anticipate meeting our future cash requirements through a combination of equity financing from the proceeds of our offering and debt financing from our principal shareholder to fund the costs of this offering and the costs of being a public reporting company. Although we anticipate meeting our future cash requirements though, among other things, debt financing from our principal shareholder, we do not currently have any agreements with our principal shareholder to provide such financing, written or unwritten. We estimate that our operating expenses, based on us being able to raise the necessary equity capital, will be approximately $100,000 as described in the table below. These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital from shareholders or other sources. Description Target completion date or period Estimated Expenses Legal and accounting fees 12 months $ Further development of Maple Tree Kids website December 2014 Marketing and advertising 12 months Salaries and consulting fees 12 months General and administrative 12 months $ 15 We intend to meet our cash requirements for the next 12 months through a combination of debt financing and equity financing. We have an effective registration statement on file with the Securities and Exchange Commission but currently do not have any arrangements in place for the completion of any financings and there is no assurance that we will be successful in completing any further financings or raising any capital. There is no assurance that any financing will be available or if available, on terms that will be acceptable to us. We may not raise sufficient funds to fully carry out any business plan. Off-Balance Sheet Arrangements As of the date of this report, we have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Inflation The effect of inflation on our revenues and operating results has not been significant. Critical Accounting Policies Our financial statements are impacted by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete listing of these policies is included in Note2 of the notes to our financial statements for the quarter ended March 31, 2014 and 2013 and for the period August 12, 2005 (date of inception) to March 31, 2014. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Revenue Recognition Sales to consumers are recorded when goods are shipped and are reported net of allowances for estimated returns and allowances in the accompanying statements of operations.The customer authorizes us to charge their credit card at the time of purchase with the understanding their credit card will be charged upon shipment. We recognize revenue based on the below three criteria. Our policy is to allow the return of any unused merchandise purchased from us for any reason for a 15-day period after the date of sale. Delivery has occurred. We have our vendors drop ship inventory to our customers and we recognize revenue when we are notified that shipment has occurred. Fee is fixed or determinable. The price is deemed to be fixed and determinable based on our successful collection history and our arrangement with our customers. Collectability is reasonably assured. We determine for all of our customers whether collectability is reasonably assured pursuant to our credit review policy. All credit card payments are approved and processed through our website. We evaluate the criteria outlined in FASB ASC Subtopic 605-45, Revenue Recognition—Principal Agent Considerations, in determining whether it is appropriate to record the gross amount of product sales and related costs or the net amount earned as commissions. Generally, according to this accounting principle, when we are primarily obligated in a transaction, subject to inventory risk, have latitude in establishing prices and selecting suppliers, or have several but not all of these indicators, revenue is recorded gross. If we are not primarily obligated and amounts earned are determined using a fixed percentage, a fixed-payment schedule, or a combination of the two, we generally record the net amounts as commissions earned. 16 Based on the above facts, we recognize all revenue as a Principal, not an agent. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the year. Actual results could differ from those estimates. Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying financial statements. Item 3. Quantitative And Qualitative Disclosures About Market Risk. Pursuant to Item 305(e) of Regulation S-K, we are not required to provide the information required by this Item as we are a “smaller reporting company.” Item 4. Controls And Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act). Disclosure controls and procedures refer to controls and other procedures designed to ensure that information required to be disclosed in the reports we file or submit under the Securities Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As required by Rule 13a-15(e), our management has carried out an evaluation, with the participation and under the supervision of Ms. Irina Goldman, our President and Principal Accounting Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as of March 31, 2014. Based upon, and as of the date of this evaluation, Ms. Irina Goldman determined that our disclosure controls and procedures were effective at the reasonable assurance level. Changes in Internal Control over Financial Reporting During the fiscal quarter ended March 31, 2014, there were no changes in our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 17 PART II– OTHER INFORMATION Item 1. Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm business. We are currently not aware of any such legal proceedings or claims that will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Item 1A. Risk Factors As a smaller reporting company, we are not required to make disclosures under this Item 1A. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosure Not applicable. Item 5. Other Information None. Item 6. Exhibits Exhibit Number Description 31 Rule 13a-14(a)/15d-14(a) Certification - Principal Executive and Principal Accounting Officer 32 Section 1350 Certification 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema Document 101.CAL * XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF * XBRL Taxonomy Extension Definition Linkbase Document 101.LAB * XBRL Taxonomy Extension Label Linkbase Document 101.PRE * XBRL Taxonomy Extension Presentation Linkbase Document * XBRL (Extensible Business Reporting Language) information is furnished and filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, is deemed filed for purposes of section 18 of the Securities Exchange Act of 1934, and is subject to liability under these sections. 18 SIGNATURES In accordance with section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this Report on Form 10-Q to be signed on its behalf by the undersigned, thereto duly authorized individuals. MAPLE TREE KIDS, INC. Date: April 28, 2014 By: /s/ Irina Goldman Name: Irina Goldman Title: President, Treasurer and Secretary Principal Executive Officer and Principal Accounting Officer and Chief Accounting Officer and Director 19
